UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE OF 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE OF 1934 For the transition period from to Commission file number: 0-50441 CHINA DIGITAL ANIMATION DEVELOPMENT INC. (Exact name of registrant as specified in its charter) New York 84-1275578 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15 West 39th Street, Suite 14B, New York, NY (Address of principal executive offices)
